Citation Nr: 9918886	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis, 
body pain, redness and burning of the feet, myopia, defective 
hearing, spleen and liver damage, skin cancer, tremors, 
headaches, depression and anxiety, and peripheral neuropathy, 
all claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964.  This appeal arises from a January 1994 rating decision 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  

In July 1996, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, rating 
actions in May and August 1997 continued the prior denial.

In February 1998, the Board again remanded the case for 
additional development.  Subsequently, a December 1998 rating 
action continued the prior denial.

The Board notes that the current claim involves entitlement 
to service connection based on exposure to Agent Orange 
during service.  Service connection on a direct basis for 
various disabilities at issue have not been considered by the 
RO, and thus the Board will confine its review to the Agent 
Orange basis only.  In this regard, the Board notes that 
service connection for a low back disorder and nervous 
condition on a direct basis were denied by a final rating 
decision dated in May 1983.  If the veteran wishes to attempt 
to reopen those claims on a direct basis, he must submit new 
and material evidence.

Finally, the Board notes that in a written statement received 
in January 1999, the veteran appeared to raise the issue of 
entitlement to service connection for high blood pressure.  
That issue is referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  The service records do not show service in the Republic 
of Vietnam; the veteran is not presumed to have been exposed 
to Agent Orange in service.

2.  No competent medical evidence has been presented of a 
nexus between the veteran's claimed conditions and exposure 
to Agent Orange in service.

3.  The appellant has not presented a plausible claim for 
service connection for degenerative arthritis, body pain, 
redness and burning of the feet, myopia, defective hearing, 
spleen and liver damage, skin cancer, tremors, headaches, 
depression and anxiety, and peripheral neuropathy, all 
claimed as secondary to Agent Orange exposure in service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for degenerative arthritis, body pain, 
redness and burning of the feet, myopia, defective hearing, 
spleen and liver damage, skin cancer, tremors, headaches, 
depression and anxiety, and peripheral neuropathy, all 
claimed as secondary to Agent Orange exposure in service, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. §§ 
101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1998) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.309(e) (1998).  Chloracne, or other acneform 
disease, as well as acute and subacute peripheral neuropathy 
may be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Note 2 to 38 
C.F.R. § 3.309(e) (1998). 

The current regulations state that the Vietnam Era began on 
February 28, 1961, for a veteran who served in the Republic 
of Vietnam during that period.  38 C.F.R. § 3.2 (1998).  The 
presumption of Agent Orange exposure may now extend back to 
January 9, 1962, for veterans who served in the Republic of 
Vietnam during that period.  38 C.F.R. § 3.307(a)(6) (1998).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d) (1998).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

The veteran contends that he has degenerative arthritis, body 
pain, redness and burning of the feet, myopia, defective 
hearing, spleen and liver damage, skin cancer, tremors, 
headaches, depression and anxiety, and peripheral neuropathy 
as the result of exposure to Agent Orange during service in 
Vietnam.  He contends that he was stationed in Vietnam from 
June to November 1962.  His Form DD-214 showed two years and 
six months of foreign service, but did not indicate where 
that duty was performed.  

An August 1991 statement from the Special Master for Appeals, 
Agent Orange Administration (AOA), noted "exposure deemed 
established by the record."  There was no explanation of the 
basis for that statement.  The RO attempted to ascertain the 
basis for that statement; however, a letter received in 
September 1998 from the Special Master in the Agent Orange 
Product Liability Litigation indicated that any such 
information must come from the veteran himself.  The veteran 
subsequently submitted an exposure information form, which he 
apparently completed in 1989, on which he claimed service 
along the Mekong River in 1962.  Thus, there was no 
independent confirmation of the veteran's claim of Vietnam 
service.

A statement was received in October 1996 from the National 
Personnel Records Center (NPRC).  That statement read:  
"record does not reflect Vietnam service."  A statement 
from the RO in December 1996 noted that the veteran's claimed 
unit, Battery B, 2nd Howitzer Battalion, 9th Artillery, APO 
25, did not arrive in Vietnam until December 1965, more than 
a year after the veteran's separation from service.  The 
veteran subsequently pointed out that his chronological 
record of military service showed a notation of "APO 33" 
during 1962, which he contends signified a location in 
Vietnam.  However, the RO consulted Military Postal Agency in 
December 1998, and determined that APO 33 was established in 
Coret, Thailand, in May 1962.  

The objective evidence does not show that the veteran had 
service in the Republic of Vietnam.  As such, the veteran may 
not be presumed to have been exposed to Agent Orange in 
service and is not entitled to the presumptions for veterans 
so exposed.  See 38 C.F.R. § 3.307, 3.309 (1998).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The record contains private medical evidence showing 
treatment in 1976, 1981, and 1983, for a low back injury, 
which apparently occurred in August 1974.  There is no 
medical evidence of record showing the presence of any of the 
veteran's other claimed disorders.  

The veteran has specifically alleged that he was exposed to 
Agent Orange while on active service in Thailand.  There is 
no independent support for that contention in the record.  
There is no medical evidence of a link between his current 
claimed disabilities any such exposure.  The veteran has 
presented no competent medical evidence of a link between his 
claimed disabilities and any exposure to Agent Orange.  
Although the veteran has stated that his current disorders 
are related to Agent Orange exposure, the veteran statements 
are not competent evidence of the etiology of such disorders.  
See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran has not met the requirement of providing 
competent medical evidence of a nexus, or link, between his 
claimed inservice exposure to Agent Orange and his current 
disorders.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See also Dean v. Brown, 8 Vet. App. 449, 455 (1995).  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for degenerative arthritis, 
body pain, redness and burning of the feet, myopia, defective 
hearing, spleen and liver damage, skin cancer, tremors, 
headaches, depression and anxiety, and peripheral neuropathy 
due to Agent Orange exposure in service. Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well- 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.102, do 
not apply where the appellant has not submitted a well- 
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board is not bound 
by manual provisions which have not been determined to be 
substantive rules either through the promulgation of 
regulations or by the Court.  The representative has not 
cited either a regulation or a decision by the Court 
indicating that the cited provisions of M21-1 are substantive 
rules.




	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

